DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 15, 2021 has been fully considered. The amendment to instant claim 1 and addition of new claims 32-34 are acknowledged. Specifically, claim 1 has been amended to include the limitations of the foam body being uncrosslinked and a 4-methyl-1-pentene-based polymer including a constitutional unit derived from 4- methyl-1-pentene, and a constitutional unit derived from an alpha-olefin having 2 to 3 carbon atoms other than 4-methyl-1-pentene. These limitations were not previously presented and were taken claim 20 and instant specification (page 5, paragraph [0015] of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


3.   Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 20, which is dependent on claim 14, recites the   4-methyl-1-pentene-based polymer including a constitutional unit derived from 4- methyl-1-pentene, and a constitutional unit derived from an alpha-olefin having 2 to 20 carbon atoms other than 4-methyl-1-pentene, which is broader than claim 14 which states  4-methyl-1-pentene-based polymer including a constitutional unit derived from 4- methyl-1-pentene, and a constitutional unit derived from an alpha-olefin having 2 to 3 carbon atoms other than 4-methyl-1-pentene.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claim(s) 1, 7, 14-17, 20, 24-25, 33-34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Uekusa et al (US 2012/0220728).

5. Uekusa et al discloses foamed articles comprising a 4-methyl-1-pentene copolymer or a copolymer composition obtainable at a high foaming ratio and having good injection moldability, high rigidity and material strength ([0405]), wherein the 4-methyl-1-pentene copolymer comprises 5-95%mol of a 4-methyl-1-pentene and 5-95%mol of alpha-olefin having 2-20 carbon atoms excluding 4-methyl-1-pentene copolymer, preferably ethylene or propylene (Abstract, [0175], as to instant claims 1, 14, 20, 33, 34), having maximum value of tan delta of 0.5 or more, or 1.5 or more, at a maximum temperature 0-40ºC ([0044], [0134], as to instant claims 1, 24), a difference in Shore A hardness values immediately after start of measurement and 15 seconds after the start of measurement (ΔHS) of 15-50 ([0051], as to instant claim 14) and Shore hardness A of 83 or less (Table 4, example 36, Table 9, example Y-10).
Specific example 14 shows a sheet formed from 4-methyl-1-pentene/alpha-olefin copolymer having ΔHS of 42, tan delta of 2.8 at max temperature 20ºC; Shore hardness A of 71 (Table 2, as to instant claims 1, 14, 16, 24).
Uekusa et al recites that the copolymer composition maybe cross-linked ([0339]). Since the crosslinking is cited as being optional and not required, therefore, the non-cross-linked foamed articles appear to be within the teachings of Uekusa et al as well.

7.  Though Uekusa et al shows the properties for 4-methyl-1-pentene/alpha-olefin copolymer-based compositions and a sheet comprising said composition, but does not explicitly and with sufficient specificity such as by the way of single example show the properties of the foamed article/sheet, since the composition and sheets of Uekusa et al  are essentially the same as those claimed in instant invention, i.e. comprise the same 4-methyl-1-pentene/alpha-olefin copolymer; the compositions and sheets having the same properties as those of instant invention, therefore, the foamed sheets of Uekusa et al will inherently comprise, or alternatively, would be reasonably expected to comprise the properties that are the same as those as claimed in instant invention and those related to sheets and composition as taught by Uekusa et al, or alternatively having values in the ranges that are either overlapping with those as claimed in instant invention, or close to said ranges, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension (also as to instant claims 15-17) as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed foam body/sheet, if not taught, may be very well met by the foamed sheets of Uekusa et al, since the foamed sheets/articles of Uekusa et al are essentially the same and made in In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

8.  In the alternative, based on the teachings of Uekusa et al  that the foamed articles of Uekusa et al may comprise not only 4-methyl-1-pentene-based copolymer, but other additional resins as well ([0276], [0277], [0280]-[0286], Table 9, Ex. Y-10), and the properties of the foamed article intrinsically and necessarily depend of the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional resin, and further on the level of foaming, therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional resin, and further on the level of foaming, so to produce the 4-methyl-1-pentene-based In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

9.  The articles of Uekusa et al  are used as sheets, medical containers, blood transfusion bags ([0413], [0420]), health appliances, impact absorbers for shoes ([0432]), and thereby appear to come, at least partially, in direct or indirect contact with a human body when used (as to instant claims 7, 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10. Claims 1, 7, 14-18, 20, 24-25, 32-34 rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al (US 2012/0220728) view of Williams et al (WO 2015/156890).
It is noted that while the rejection is made over WO 2015/156890 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,969,855 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,969,855.

11. Uekusa et al discloses foamed articles comprising a 4-methyl-1-pentene copolymer or a copolymer composition obtainable at a high foaming ratio and having good injection moldability, high rigidity and material strength ([0405]), wherein the 4-methyl-1-pentene copolymer comprises 5-95%mol of a 4-methyl-1-pentene and 5-95%mol of alpha-olefin having 2-20 carbon atoms excluding 4-methyl-1-pentene copolymer, preferably ethylene or propylene (Abstract, [0175], as to instant claims 1, 14, 20, 33, 34), having maximum value of tan delta of 0.5 or more, or 1.5 or more, at a maximum temperature 0-40ºC ([0044], [0134], as to instant claims 1, 24), a difference in Shore A hardness values immediately after start of measurement and 15 seconds after the start of measurement (ΔHS) of 15-50 ([0051], as to instant claim 14) and Shore hardness A of 83 or less (Table 4, example 36, Table 9, example Y-10).
Specific example 14 shows a sheet formed from 4-methyl-1-pentene/alpha-olefin copolymer having ΔHS of 42, tan delta of 2.8 at max temperature 20ºC; Shore hardness A of 71 (Table 2, as to instant claims 1, 14, 16, 24).

Uekusa et al recites that the copolymer composition maybe cross-linked ([0339]). Since the crosslinking is cited as being optional and not required, therefore, the non-cross-linked foamed articles appear to be within the teachings of Uekusa et al as well.
13. The articles of Uekusa et al  are used as sheets, medical containers, blood transfusion bags ([0413], [0420]), packaging material ([0422]), health appliances, impact absorbers for shoes ([0432]), and thereby appear to come, at least partially, in direct or indirect contact with a human body when used (as to instant claims 7, 25).

14. Though Uekusa et al   discloses the foamed articles having high foaming ratio, i.e. low density, produced from the 4-methyl-1-pentene/(ethylene or propylene) copolymers,
Uekusa et al does not explicitly recite the density of said foamed articles.

15. However, Williams et al discloses foamed layers and articles comprising:
A) a propylene-C4-20 alpha olefin copolymer, wherein the alpha olefin is 1-pentene with methyl substituent, having melting point of less than 110ºC and Mw 5,000-5,000,000 (col. 4, lines 21-30; col. 2, lines 45-52; col. 7, lines 20-27), 
B) a branched poly-4-methylpentene-1 (col. 13, lines 5-10);
C) a blowing agent (Abstract),
Wherein the foamed article is having density of 0.30-0.80 g/cc (col. 2, lines 54-57) and is used for personal hygiene applications and packaging (col. 17, lines 45-55).

16. Since both Williams et al and Uekusa et al   are related to non-crosslinked foamed articles based on low crystalline 4-methyl-1-pentene polymers, used for packaging Williams et al explicitly teaches the foamed articles having density of 0.3-0.8 g/cc being used for packaging and personal hygiene articles, therefore, based on the combined teachings of Uekusa et al and Williams et al, it would have been obvious to a one of ordinary skill in the art to prepare the foamed articles of Uekusa et al  having density of 0.3-0.8 g/cc according to the teachings of Williams et al, so that said foamed articles would be suitable for their use in packaging and personal hygiene applications as well, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in 

17.  Though Uekusa et al in view of Williams et al recite the properties for 4-methyl-1-pentene/alpha-olefin copolymer-based compositions and a sheet comprising said composition, but does not explicitly show the properties of the foamed article/sheet, since the foamed articles/sheets of Uekusa et al in view of Williams et al are substantially the same as those claimed in instant invention, i.e. comprise the same 4-methyl-1-pentene/alpha-olefin copolymer; the compositions and sheets having the same properties as those of instant invention, therefore, the foamed sheets of Uekusa et al in view of Williams et al will  intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are the same as those as claimed in instant invention and those related to sheets and composition as taught by Uekusa et al, or having values in the ranges that are either overlapping with those as claimed in instant invention, or close to said ranges, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension (also as to instant claims 1, 14-17, 24, 32) as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18.  Further, based on the teachings of Uekusa et al  that the foamed articles of Uekusa et al may comprise not only 4-methyl-1-pentene-based copolymer, but other additional resins as well ([0276], [0277], [0280]-[0286], Table 9, Ex. Y-10), and the properties of the foamed article intrinsically and necessarily depend of the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional resin, and further on the level of foaming, therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional resin, and further on the level of foaming, i.e. final density, so to produce the 4-methyl-1-pentene-based foamed article of Uekusa et al in view of Williams et al having a desired combination of properties, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

19.  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al (US 2012/0220728) view of Williams et al (WO 2015/156890) and  Enna et al (US 2012/0094134).
It is noted that while the rejection is made over WO 2015/156890 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,969,855 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,969,855.

20. The discussion with respect to Uekusa et al (US 2012/0220728) view of Williams et al (WO 2015/156890), set forth in paragraphs 10-18 above, is incorporated here by reference.

21. Though Uekusa et al view of Williams et al do not recite melt tension of the foamed sheet/article,
Enna et al discloses molded article including sheets and foamed articles (Abstract, [0173]) comprising the poly-4-methy-1-pentene composition comprising minor amounts of polyamide (Abstract), wherein Enna et al shows that addition of minor amount of polyamide increases the melt tension of the film, so that melt tension of the film is 21.6-33.6 mN (Table 1). It is also noted that Comparative example 3 of Table 3 comprising 

22. Since the poly-4-methy-1-pentene-based film is having melt tension of more than 10 mN and addition of minor amount of polyamide further increases the values of melt tension, as taught by Enna et al, therefore, the foamed sheet/article of Uekusa et al view of Williams et al comprising said poly-4-methy-1-pentene-based resin will intrinsically and necessarily have, or would be reasonably expected to have melt tension of at least 10 mN, as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

23.  Further, given a film/sheet having increased melt tension is desired, based on the combined teachings of Enna et al and Uekusa et al view of Williams et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include at least partially and at least in minor amount polyamide as the additional thermoplastic resin into the composition for making foamed film/sheet of Uekusa et al view of Williams et al, thereby arriving at the present invention.  Case law holds that . 

	
24.  Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al (US 2012/0220728) view of Williams et al (WO 2015/156890) and Maurer et al (US 2011/0313072).
It is noted that while the rejection is made over WO 2015/156890 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,969,855 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,969,855.

25. The discussion with respect to Uekusa et al (US 2012/0220728) view of Williams et al (WO 2015/156890), set forth in paragraphs 10-18 above, is incorporated here by reference

26. Though Uekusa et al view of Williams et al does not explicitly recite the foamed article having vent hole,
Maurer et al discloses a plurality of shaped foam article (Title, Abstract), wherein the shaped foam is cited as having one or more hole through the shaped foam article; the holes having any geometric shape, depending on the specific use of the foam, including holes for vent ([0076], [0077]). The foam is used for packaging applications ([0077]).

Maurer et al, therefore, based on the combined teachings of Maurer et al and Uekusa et al view of Williams et al, it would have been obvious to a one of ordinary skill in the art to form one or multiple holes for a vent in the foamed articles of Uekusa et al view of Williams et al, given such is desired depending on the specific end use of said foam as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to 

Response to Arguments
37.  Applicant's arguments filed on March 15, 2021 have been fully considered, but are moot in light of the new grounds of rejections set forth above.

38. With respect to Applicant’s arguments regarding unexpected results of instant invention, referring to Examples 1 and 11 and Comparative examples 1 and 2, it is noted that:
1) Comparative example 1 is not foamed and Comparative Example 2 is foamed, but both examples show the maximum value of tan delta within the claimed range of 0.5-3.5 and within the claimed temperature range of 10-100C, maximum peak height (Rp) of non-foamed sheet is still within the claimed range of 190 micron or less (Table 2B of instant specification). Therefore, no substantial evidence of criticality in making the sheet foamed has not been presented.
2) Further, the examples provided in instant specification are based on the compositions comprising 70-100%wt, i.e. the major amount, of the two specific copolymers of  4-methyl-1-pentene with propylene, having 72%mol or 85%mol of 4-methyl-1-pentene units. Instant claims are silent with respect to the amount of 4-methyl-1-pentene copolymer in the composition and instant claims 33-34 claim the broad range of 10-90%mol of 4-methyl-1-pentene units in the copolymer. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764